Case 2:20-cv-02567-WJM-MF Document 12 Filed 06/05/20 Page 1 of 1 PageID: 61




BRIAN M. BLOCK
Associate

bblock@lawfirm.ms




                                              June 5, 2020

VIA ECOURTS
Honorable Mark Falk, U.S.M.J.
Martin Luther King Building & U.S. Courthouse
50 Walnut Street, Courtroom PO 09
Newark, NJ 07102

          Re:          Chao Seminars, Inc. v. Downtown Dental Arts of Montclair et al.
                       Docket No. 20-cv-02567-WJM-MF

Dear Judge Falk:

      This firm was recently retained to represent defendants First Mountain Dental
Group P.C. (improperly pled as Downtown Dental Arts of Montclair), Konstantinos
Trichas, and Ivan Georgiev (“defendants”) in this matter.

       We are pleased to report that defendants and plaintiffs have agreed to a
settlement in principle. Because the parties require time to reduce the settlement to a
formal writing and file the appropriate dismissal with the Court, defendants respectfully
request that the Court grant an additional two-week extension from the present June 9,
2020 deadline to answer or otherwise move, to June 23, 2020. Plaintiffs consent to this
extension.

          We thank the Court for its attention to this matter.

                                                        Respectfully,



                                                        BRIAN M. BLOCK




4834-5123-0399, v. 1
